Fourth Court of Appeals
                                San Antonio, Texas
                                       August 9, 2019

                                    No. 04-18-00512-CR

                               EX PARTE Steven ROBLES,

                 From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015CR1302-W1
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. Time is extended to August 30, 2019. No further extensions of time will be granted
absent extraordinary circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court